internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp b04 plr-151337-02 date date legend parent distributing controlled sub sub business a business b state x state y type a company plr-151337-02 dear this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts publicly traded parent is the common parent of a consolidated_group whose subsidiaries conduct a variety of businesses including business a and business b parent wholly owns distributing sub and sub distributing directly conducts business a in state x and business b in numerous states sub directly conducts business b in a number of states sub directly conducts business a in a number of states financial information has been received indicating that distributing’s business a and business b each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the parent consolidated_group has historically conducted business b through distributing and sub to achieve operational efficiencies in a manner that is most favorable from a regulatory perspective parent proposes to conduct its business b operations through a subsidiary of a type a company proposed transaction to accomplish the combination of distributing’s and sub 1's business b operations parent has proposed the following transaction collectively the proposed transaction i distributing will contribute certain business b assets to newly formed controlled in exchange for controlled stock and controlled’s assumption of the liabilities of distributing’s business b if any the contribution distributing will retain certain business b debt instruments plr-151337-02 ii distributing will distribute all of the controlled stock received by it in the contribution to parent the distribution iii parent will contribute all of the controlled stock received by it in the distribution and all of its sub stock to sub the stock transfer iv immediately following the stock transfer controlled will merge into sub pursuant to state y law the merger representations the taxpayer has made the following representations concerning the contribution and the distribution a any indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities b no part of the controlled stock being distributed by distributing will be received by parent as a creditor employee or in any capacity other than that of a distributing shareholder c the five years of financial information submitted on behalf of distributing’s business a and business b represents in each case its present operation and with regard to each such business there have been no substantial operational changes since the date of the last financial statements submitted d following the proposed transaction distributing and sub will each continue the active_conduct of its business independently and with its separate employees e the distribution is being carried out for the following corporate business_purpose fit and focus the distribution is motivated in whole or substantial part by this corporate business_purpose f except for the stock transfer there is no plan or intention by parent to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of distributing controlled or sub after the proposed transaction g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction h except for the merger there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to plr-151337-02 sell or otherwise dispose_of the assets of either corporation after the proposed transaction except in the ordinary course of business i the total adjusted bases and the fair_market_value of the assets transferred in the contribution each equals or exceeds the sum of the liabilities assumed by controlled within the meaning of sec_357 the liabilities assumed if any as determined under sec_357 in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred j no intercorporate debt will exist between distributing and controlled at the time of or after the distribution k immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d l payments made in connection with all continuing transactions if any between distributing and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length m no two parties to the proposed transaction are investment companies as defined in sec_368 and iv n for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution o for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution p except for the stock transfer the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more plr-151337-02 persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled rulings based solely on the information submitted and the representations set forth above we rule as follows the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 distributing will recognize no gain_or_loss on the contribution sec_361 and sec_357 controlled will recognize no gain_or_loss on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before their transfer sec_362 the holding_period of each asset received by controlled in the contribution will include the holding_period during which distributing held that asset sec_1223 distributing will recognize no gain_or_loss on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of parent on parent’s receipt of controlled stock in the distribution sec_355 the holding_period of the controlled stock received by parent will include the holding_period of the distributing stock on which the distribution is made provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 the merger will not prevent the distribution from qualifying as a tax-free distribution of controlled stock under sec_355 plr-151337-02 caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the internal_revenue_code or regulations thereunder or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion was requested and none is expressed regarding i ii the stock transfer described in step iii and the merger described in step iv procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the proposed transaction is completed under a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely richard k passales senior counsel branch office of associate chief_counsel corporate
